DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the rejections under 35 USC 102/103 of claim(s) 1 – 3, 5 – 14, and 16 – 25 have been considered but are not persuasive.
The applicant argues that Horstmeyer fails to teach all the limitations of the claims, specifically the pressing of a “dedicated” push button, and determining a “time it takes for a delivery vehicle to arrive at the current geolocation coordinates”, and a visible confirmation message.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “dedicated push button”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Horstmeyer explicitly teaches pressing of buttons to 
The examiner respectfully submits that Horstmeyer expressly teaches notifying the user of the PCD requesting item pickup of the impending arrival of an MT ([0441]), and the recited “location with respect to timing or distance” teaches acknowledging timing of arrival of the specific MT. This inherently requires determining the time for delivery vehicle (MT) to arrive at the current geolocation of the PCD. Horstmeyer additionally teaches providing visual confirmation of arrival times for example at least in FIGs. 16A, 21, 22, 23, 27.
Regarding the applicants arguments with respect to the printing of the shipping label, the examiner respectfully submits that Horstmeyer teaches printing of materials received by the PCD throughout. Hillbush expressly teaches printing shipping labels in response to validation of information (at least [0013]), which is analogous to acknowledgment of a pickup request. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9, 10, 12, 14, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horstemeyer (US 2004/0243430).

Regarding claims 1, and 12, Horstemeyer teaches (FIG. 17A – 17D, [0440] – [0452]):
A method comprising: 
([0442] communication initiated by the PCD), the push button being on an exterior of an Internet of Things (IoT) device of a customer, the push button corresponding to a pickup request, the depression of the push button being indicative of the customer requesting pickup of one or more items by one or more carrier entities at a current location of the customer (281 – communication session between system and personal communication device; personal communication device is considered an IoT device), the IoT device including a GPS location sensor configured to provide current geolocation coordinates of the IoT device in response to the depression of the push button (PCD location detection [0466]); 
in response to the depression of the push button, automatically receiving, from the IOT device, an electronic message that includes the current geolocation coordinates and the customer request of the pickup (PCD location detection [0466]); 
in response to the receiving of the electronic message, automatically determining a time it takes for a delivery vehicle to arrive at the current geolocation coordinates (second communication session, [0443] – [0446]); 
based at least, in part, on the current geolocation coordinates of the IoT device and the determining of the time it takes, automatically determining an estimated time that the pickup will occur (second communication session, [0443] – [0446]); 
based at least in part on the determining of the current geolocation coordinates and the determining of the estimated time that the pickup will occur, transmitting, via a processor, an electronic acknowledgement message from a network device denoting (i) confirmation that the network device received the electronic message requesting pickup of the one or more items at the current geolocation coordinates and (ii) scheduled pickup of the one or more items from the current geolocation coordinates at the estimated time that the pickup will occur (second communication session, [0443] – [0446]); and 
based at least in part on the transmission of the electronic acknowledgement message, causing generation, via the processor, of a visible indication on the IoT device that denotes to the customer, that the pickup of the one or more items has been scheduled to occur at the current ([0443] communication of proximity with respect to timing; notify user of impending arrival FIGs. 16A, 21, 22, 23, 27).
Regarding claims 3, and 14, Horstemeyer teaches:
The method of claim 1, wherein: the visible indication comprises visible indicia indicating the confirmation that the network device received the electronic message requesting the pickup of the one or more items at the location of the customer and indicating the estimated time of the pickup of the one more items at the geolocation coordinates of the customer ([0443] communication of proximity with respect to timing; notify user of impending arrival, FIGs. 16A, 21, 22, 23, 27).
Regarding claims 9 and 20, Horstemeyer teaches:
The method of claim 3, further comprising: determining that an assigned vehicle is unable to arrive at the geolocation coordinates of the IoT device at the estimated time the pickup will occur for the one or more items; and generating a recalculated estimated time for pickup of the one or more items; and communicating the recalculated estimated time for pickup to the IoT device ([0163], [0174] – [0176]).
Regarding claims 10 and 21, Horstemeyer teaches:
The method of claim 1, wherein the visible indication comprises visible data visibly indicating that the assigned vehicle is within a predetermined distance from the geolocation of the IoT device ([0443] communication of proximity with respect to location; notify user of impending arrival).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Horstemeyer (US 2004/0243430).

Regarding claims 2 and 13, Horstemeyer teaches visible confirmation that a pickup is pending, but fails to expressly disclose:
The method of claim 1, wherein the visible indication comprises causing a light of the push button to blink periodically for a predetermined time period.
It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize any particular visual confirmation known, since applicant has not disclosed that a blinking light solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with confirmation text for example.
Regarding claims 11 and 22, Horstemeyer teaches selecting from multiple MT 17 ([0441]), but fails to expressly disclose:
The method of claim 1 further comprising assigning the pickup of the one or more items to a vehicle, among a plurality of vehicles, that is closest to the geolocation of the IoT device.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select from the plurality of MT 17 the once that is closest, since the Examiner takes official notice that it is common knowledge that it is desirable to make something faster, cheaper, better, or stronger, and it is reasonable to select the closest MT to provide the fastest probable service.

Claims 23 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Horstemeyer in view of Hillbush et al. (2005/0038758).

Regarding claim 23, Horstemeyer teaches (FIG. 17A – 17D, [0440] – [0452]):

program code instructions configured to detect a pressing of a button ([0442] communication initiated by the PCD), the push button being on an exterior of an Internet of Things (IoT) device of a customer, the pressing of the button being indicative of the customer requesting pickup of one of more items by one or more carrier entities at a current location of the customer (281 – communication session between system and personal communication device; personal communication device is considered an IoT device), the IoT device including a GPS location sensor configured to provide current geolocation coordinates of the IoT device in response to the pressing (PCD location detection [0466]); 
program code instructions configured to, in response to the pressing of the button, automatically receive, from the IOT device, an electronic message that includes the current geolocation coordinates and the customer request for the pickup of the one or more items (PCD location detection [0466]); 
program code instructions configured to determine, in response to the automatic receipt of the electronic message, a time it takes for a delivery vehicle to arrive at the current geolocation coordinates (second communication session, [0443] – [0446]); 
program code instructions configured to, based at least, in part, on the determination of the time it takes for the delivery vehicle to arrive at the current geolocation coordinatres of the IoT device, automatically determining an estimated time that the pickup of the one or more items will occur (second communication session, [0443] – [0446]); 
and program code instructions configured to, based at least, in part, on the determination of the estimated time that the pickup of the one or more items will occur, automatically transmit, an electronic acknowledgement message from a network device denoting (i) confirmation that the network device received the electronic message requesting pickup of the one or more items at the current geolocation coordinates and (ii) scheduled pickup of the one or more items from the (second communication session, [0443] – [0446]); and
program instructions configured to cause the IoT device to generate a visible indication regarding the pickup of the one or more items based at least in part on the transmission of the electronic acknowledgement ([0443] communication of proximity with respect to timing; notify user of impending arrival FIGs. 16A, 21, 22, 23, 27).
Horstemeyer teaches printers ([0100]) and printing various information received by the PCD as acknowledgment of a request, but fails to expressly disclose:
program instructions configured to automatically cause an electronic shipping label for shipment of the one or more items to be printed based at least in part on the transmission of the electronic acknowledgement; 
However, Hilbush teaches a shipping system and method that includes customer profiles including destination addresses for items scheduled for pickup along with a printer for printing shipping labels (FIG. 1, [0018]), in response to validation of information (at least [0013]), which is analogous to acknowledgment of a pickup request.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the order tracking system and method as disclosed by Hilbush with the shipment ready to pickup system and method of Horstemeyer to enable improved shipping efficiency.

Regarding claim 24, Hostemeyer teaches visible confirmation that a pickup is pending, but fails to expressly disclose:
The method of claim 1, wherein the visible indication comprises causing a light of the push button to blink periodically for a predetermined time period.
It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize any particular visual confirmation known, since applicant has not disclosed that a blinking light solves any stated problem or is for any 

Regarding claim 25, Horstemeyer teaches:
The method of claim 1, wherein: the visible indication comprises visible indicia indicating the confirmation that the network device received the electronic message requesting the pickup of the one or more items at the location of the customer and indicating the estimated time of the pickup of the one more items at the geolocation coordinates of the customer ([0443] communication of proximity with respect to timing; notify user of impending arrival, FIGs. 16A, 21, 22, 23, 27).

Claims 5 – 8 and 16 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Horstemeyer as applied to claims 1 and 12 above, and further in view of Hillbush et al. (2005/0038758).

Regarding claims 5 and 16, Horstemeyer teaches customer profiles and preferences with locations that are referenced throughout, along with pickup and delivery processes, implying that destination locations are known, but fails to expressly disclose:
The method of claim 1, wherein prior to the detecting of the pressing of the push button: 
receiving a customer profile that comprises indicia, specified by the customer, indicating at least one destination address that the one or more items will be delivered to after the pickup.
However, Hilbush teaches a shipping system and method that includes customer profiles including destination addresses for items scheduled for pickup along with a printer for printing shipping labels (FIG. 1, [0018]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the order tracking system and method as disclosed by Hilbush with the shipment ready to pickup system and method of Horstemeyer to enable improved shipping efficiency.
Regarding claim 6 and 17, Horstemeyer teaches:
The method of claim 5, further comprising determining that another address in the customer profile corresponds to the current geolocation coordinates of the IoT device.
Regarding claim 7 and 18, Horstemeyer teaches printers ([0100]) and printing various information, but fails to expressly disclose:
The method of claim 1, further comprising: automatically causing the generation of an electronic shipping label for shipment of the one or more items to the particular destination address indicated in a customer profile stored on the network device.
However, Hilbush teaches a shipping system and method that includes customer profiles including destination addresses for items scheduled for pickup along with a printer for printing shipping labels (FIG. 1, [0018]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the order tracking system and method as disclosed by Hilbush with the shipment ready to pickup system and method of Horstemeyer to enable improved shipping efficiency.
Regarding claim 8 and 19, Hilbush teaches:
The method of claim 7, wherein the electronic shipping label is automatically printed ([0018]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624